647 So.2d 313 (1994)
Carl MURRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2396.
District Court of Appeal of Florida, Fifth District.
December 16, 1994.
James B. Gibson, Public Defender, and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Bonnie Jean Parrish, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
We affirm the judgment below but strike therefrom the cost award of $72.00 for First Step of Volusia County, Inc. See Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994); Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992).
DAUKSCH, COBB and GRIFFIN, JJ., concur.